Exhibit 10.1

FOURTH  Amendment

to

Loan and security agreement

This Fourth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 30th day of April,  2014, by and between Silicon Valley Bank
(“Bank”) and Millennial Media, Inc., a Delaware corporation (“Borrower”)  whose
address is 2400 Boston Street, Suite 301, Baltimore, MD 21224.

Recitals

A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of August 11, 2011 (as the same has been and may from time to time be
further amended, modified, supplemented or restated, the “Loan Agreement”). 

B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement. 

C.Borrower has requested that Bank amend the Loan Agreement to (i) increase the
amount available to be borrowed under the Revolving Line, (ii) extend the
maturity date, and (iii) make certain other revisions to the Loan Agreement as
more fully set forth herein.

D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

Section 13  (Definitions).  The following terms and their respective definitions
set forth in Section 13.1 are amended in their entirety and replaced with the
following:

 “Revolving Line” is an Advance or Advances in an amount equal to Twenty Million
Dollars ($20,000,000).

“Revolving Line Maturity Date” is May 8, 2015.

 





 

--------------------------------------------------------------------------------

 

Exhibit C  (Borrowing Base Certificate).  The Borrowing Base Certificate is
amended in its entirety and replaced with the Borrower Base Certificate in the
form of Exhibit C attached hereto.

3. Limitation of Amendments.

The amendments set forth in Section 2, above, are effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

Borrower has the power and authority to execute and deliver this Amendment and
to perform its obligations under the Loan Agreement, as amended by this
Amendment;

The organizational documents of Borrower most recently delivered to Bank remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of,



 

2

 

--------------------------------------------------------------------------------

 

or filing, recording or registration with, or exemption by any governmental or
public body or authority, or subdivision thereof, binding on Borrower, except as
already has been obtained or made; and

This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Integration.  This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

6. Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of an amendment fee in an amount equal to Twenty-Five
Thousand Dollars ($25,000),  (c)  Bank’s receipt of the Acknowledgment of
Amendment and Reaffirmation of Guaranty and Security Agreement substantially in
the form attached hereto as Schedule 1, duly executed and delivered by Cond
Acquisition Co., and (d) payment of Bank’s legal fees and expenses in connection
with the negotiation and preparation of this Amendment.

 

[Signature page follows.]

 

 

3

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BANK

BORROWER

 

Silicon Valley Bank

 

 

By:    /s/ Jack Gaziano      

Name: Jack Gaziano

Title:  Managing Director

 

Millennial Media, Inc.

 

 

By:    /s/ Ho Shin      

Name:   Ho Shin

Title:  General Counsel

 

 

 

 

 



[Signature page of Fourth Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------